DETAILED ACTION
Status of Claims
In the response filed May 3, 2022, Applicant amended claims 1,10, and 19. Claims 1-20 are pending in the current application.

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 and 19 (representative of independent claim 10) recite:
	authorizing, by the server system, the payment transaction request signal
	notifying, by the server system, a completion of the payment transaction to the merchant upon receipt of the updated payment amount from the issuer
	mapping, by the server system, the payment amount into a loyalty point data using the loyalty program ruleset; 
	determining, by the server system, a redeemability of a total redeemable loyalty points from the loyalty point data;
	upon receipt of an approval of the payment transaction, determining, by the server system, loyalty reward points for the user using the loyalty program ruleset;
The identified limitations recite authorizing a payment transaction signal, mapping and determining redeemable loyalty points based on loyalty point data, and notifying the merchant upon completion of the payment transaction, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., server system) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
	receiving, by a server system associated with a payment network from the merchant, a registration request signal for registering the merchant for the loyalty program for providing the loyalty program to the user without the user registering for the loyalty program or without the user being issued a loyalty card associated with the merchant
	receiving, by the server system, a payment transaction request signal from a merchant terminal, the payment transaction request signal comprising a unique identifier data associated with the user and a payment amount for a payment transaction to the merchant, the unique identifier data stored in a payment card of the user
	accessing, by the server system, a merchant identifier data associated with the merchant upon successful authorization of the payment transaction request signal
	accessing, by the server system, a loyalty program ruleset for the loyalty program using the merchant identifier data and the unique identifier data, the loyalty program ruleset being generated for the merchant using a loyalty calculation parameter and a loyalty redemption parameter for providing the loyalty program by the merchant to the user, the loyalty program ruleset being stored in a database using the merchant identifier data 	
	updating, by the server system, the payment amount, that was received in the payment transaction request signal from the merchant terminal, based on deducting a redeemable loyalty points
	sending, by the server system, an updated payment transaction request signal based on an updated payment amount to an issuer of the user via the payment network 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving, accessing, updating, and sending payment transaction information. The server in the steps is recited at a high-level of generality (i.e., as a generic server performing a generic computer function of receiving, accessing, updating, and sending payment transaction information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-9, 11-18, and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 1, 10, and 19: server system to execute receiving, accessing, updating, and sending payment transaction information). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-9, 11-18, and 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.
	
	
	
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Celikyilmaz et al. (US 2015/0356556 A1) in view of Plozay et al. (US 2008/0210753 A1).

Regarding claims 1 and 10, Celikyilmaz discloses a computer-implemented method for providing a loyalty program by a merchant to a user, the method comprising:
receiving, by a server system associated with a payment network from the merchant, a registration request signal for registering the merchant for the loyalty program for providing the loyalty program to the user without the user registering for the loyalty program or without the user being issued a loyalty card associated with the merchant (Paragraph [0070]: a transaction is initiated on a transaction terminal (105) of a merchant as part of the process to register or enroll the merchant for the services of the remote computing device); 
receiving, by the server system, a payment transaction request signal from a merchant terminal, the payment transaction request signal comprising a unique identifier data associated with the user and a payment amount for a payment transaction to the merchant, the unique identifier data stored in a payment card of the user (Paragraph [0071]: the transaction formed as part of the process to register or enroll the merchant is performed in a predetermined account. The information about the transaction is provided to the portal (143) to allow the portal (143) to identify a transaction record for the transaction, based on attributes such as the date and/or time of the transaction, the transaction amount, an authorization code for the transaction), 
authorizing, by the server system, the payment transaction request signal (Paragraph [0072]: In response to the detection of authorization request initiated on the transaction terminal (105) of the merchant for the transaction made according to the one or more parameters, the merchant identifier used in the authorization request is extracted and linked to the merchant as registered and/or enrolled); 
accessing, by the server system, a merchant identifier data associated with the merchant upon successful authorization of the payment transaction request signal (Paragraph [0072]: In response to the detection of authorization request initiated on the transaction terminal (105) of the merchant for the transaction made according to the one or more parameters, the merchant identifier used in the authorization request is extracted and linked to the merchant as registered and/or enrolled); 
notifying, by the server system, a completion of the payment transaction to the merchant upon receipt of the updated payment amount from the issuer (Paragraph [0173]: when the authorization request for a purchase indicates that the purchase qualifies the offer (186) for redemption if the purchase corresponding to the authorization request is completed, the message broker (201) is to construct a message and use the media controller (115) to deliver the message in real-time with the processing of the authorization request to the point of interaction).
Celikyilmaz discloses the limitations above. Celikyilmaz does not explicitly disclose:
accessing, by the server system, a loyalty program ruleset for the loyalty program using the merchant identifier data and the unique identifier data, the loyalty program ruleset being generated for the merchant using a loyalty calculation parameter and a loyalty redemption parameter for providing the loyalty program by the merchant to the user, the loyalty program ruleset being stored in a database using the merchant identifier data; 
updating, by the server system, the payment amount, that was received in the payment transaction request signal from the merchant terminal, based on deducting a redeemable loyalty points; 
sending, by the server system, an updated payment transaction request signal based on an updated payment amount to an issuer of the user via the payment network. 
Plozay teaches:
accessing, by the server system, a loyalty program ruleset for the loyalty program using the merchant identifier data and the unique identifier data, the loyalty program ruleset being generated for the merchant using a loyalty calculation parameter and a loyalty redemption parameter for providing the loyalty program by the merchant to the user, the loyalty program ruleset being stored in a database using the merchant identifier data (Paragraph [0027]: The server 230 accesses several databases used in connection with the loyalty programs, including a loyalty member database 232, a loyalty merchant database 234, and a loyalty issuer database 236. The member database 232 stores information on each customer or loyalty program member, such as member name, loyalty account number, loyalty point balance, account history (current and previous point balances, past redemptions of points), and so forth. The merchant database 234 stores data on each merchant awarding loyalty points, including merchant name and ID, merchant address, and points that have been awarded by the merchant (i.e., to the customers identified in database 232).); 
updating, by the server system, the payment amount, that was received in the payment transaction request signal from the merchant terminal, based on deducting a redeemable loyalty points (Paragraph [0032]: if the redemption center 250 is a physical retail location, a customer might visit the center and choose products that can be purchased using points. The redemption center accesses the loyalty server 230 in order for the customer's loyalty program membership to be confirmed and the customer's loyalty account to be accessed. Once a redemption is made, the points are deducted from the loyalty account balance); 
sending, by the server system, an updated payment transaction request signal based on an updated payment amount to an issuer of the user via the payment network (Paragraph [0038]: when the customer goes to redemption/fulfillment center 250, a redemption request is received at the loyalty server 230 (step 344), points are deducted from the loyalty account of the customer at database 232 (step 346), and loyalty server 230 then records (e.g., at issuer database 236) the value of the redeemed points, step 348. In a manner similar to the reconciliation process that takes place when points are awarded, the account of the issuer (at financial institution 132) and the account of the redemption center at financial institution 150 are periodically reconciled).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Celikyilmaz to disclose accessing, by the server system, a loyalty program ruleset for the loyalty program using the merchant identifier data and the unique identifier data, the loyalty program ruleset being generated for the merchant using a loyalty calculation parameter and a loyalty redemption parameter for providing the loyalty program by the merchant to the user, the loyalty program ruleset being stored in a database using the merchant identifier data; updating, by the server system, the payment amount, that was received in the payment transaction request signal from the merchant terminal, based on deducting a redeemable loyalty points; and sending, by the server system, an updated payment transaction request signal based on an updated payment amount to an issuer of the user via the payment network as taught by Plozay because it would have increased enrollment in loyalty programs.  Celikyilmaz discloses a user interface to register merchants to allow a merchant to search and identify a set of transaction parameters that are used in authorization and/or settlement messages of payment transactions initiated for a store of the merchant and allow the merchant to obtain a store identifier representing the set of transaction parameters. (Celikyilmaz Abstract). Using the loyalty reward settlement system and method of Plozay would provide a way for issuers to find pricing arrangements to cover their expenses, but encourage merchant participation.
Regarding claims 2 and 11, Celikyilmaz discloses: 
capturing the unique identifier data from the payment card of the user upon swiping the payment card at the merchant terminal by the merchant, the unique identifier data issued by the issuer (Paragraph [0071]); and 
appending the unique identifier data to the payment transaction request signal (Paragraph [0072]).
Regarding claims 3 and 12, Celikyilmaz discloses wherein the server system is an acquirer server and wherein the method further comprises: 
receiving a merchant data upon registration of the merchant, the merchant data comprising one or more of a merchant name, a merchant category code, a merchant brand name, a merchant address, a contact number of the merchant and a payment account of the merchant (Paragraph [0069]); 
assigning the merchant identifier data for the merchant based on receiving the merchant data (Paragraph [0069]); and 
storing the merchant data using the merchant identifier data in the database (Paragraph [0069]).
Regarding claim 4, Celikyilmaz discloses creating the loyalty program for the merchant based on the loyalty program ruleset, wherein the created loyalty program for the merchant is different from another loyalty program created for another merchant (Paragraph [0046]).
Regarding claims 5 and 14, Celikyilmaz does not explicitly disclose: 
generating a loyalty summary data for the loyalty program; and 
storing the loyalty summary data in the database using the merchant identifier data and the unique identifier data.
Plozay teaches:
generating a loyalty summary data for the loyalty program (Paragraph [0040]); and 
storing the loyalty summary data in the database using the merchant identifier data and the unique identifier data (Paragraph [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Celikyilmaz to disclose generating a loyalty summary data for the loyalty program; and storing the loyalty summary data in the database using the merchant identifier data and the unique identifier data as taught by Plozay because it would have increased enrollment in loyalty programs.  Celikyilmaz discloses a user interface to register merchants to allow a merchant to search and identify a set of transaction parameters that are used in authorization and/or settlement messages of payment transactions initiated for a store of the merchant and allow the merchant to obtain a store identifier representing the set of transaction parameters. (Celikyilmaz Abstract). Using the loyalty reward settlement system and method of Plozay would provide a way for issuers to find pricing arrangements to cover their expenses, but encourage merchant participation.
Regarding claim 6, Celikyilmaz does not explicitly disclose wherein updating the payment amount comprises: 
mapping the payment amount into a loyalty point data using the loyalty program ruleset; and 
modifying the payment amount based on the mapping.
Plozay teaches:
mapping the payment amount into a loyalty point data using the loyalty program ruleset (Paragraph [0035]); and 
modifying the payment amount based on the mapping (Paragraph [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Celikyilmaz to disclose mapping the payment amount into a loyalty point data using the loyalty program ruleset; and modifying the payment amount based on the mapping as taught by Plozay because it would have increased enrollment in loyalty programs.  Celikyilmaz discloses a user interface to register merchants to allow a merchant to search and identify a set of transaction parameters that are used in authorization and/or settlement messages of payment transactions initiated for a store of the merchant and allow the merchant to obtain a store identifier representing the set of transaction parameters. (Celikyilmaz Abstract). Using the loyalty reward settlement system and method of Plozay would provide a way for issuers to find pricing arrangements to cover their expenses, but encourage merchant participation.
Regarding claims 7 and 16, Celikyilmaz does not explicitly disclose wherein modifying the payment amount comprises: 
determining a redeemability of a total redeemable loyalty points from the loyalty point data; 
verifying whether the total redeemable loyalty points exceed a pre-defined number of loyalty points, the pre-defined number of loyalty points determined based on the loyalty program ruleset ; 
deducting a redeemable loyalty points from the total redeemable loyalty points based on a verification; and 
adjusting the payment amount based on a deduction.
Plozay teaches:
determining a redeemability of a total redeemable loyalty points from the loyalty point data (Paragraph [0027]); 
verifying whether the total redeemable loyalty points exceed a pre-defined number of loyalty points, the pre-defined number of loyalty points determined based on the loyalty program ruleset (Paragraph [0038]); 
deducting a redeemable loyalty points from the total redeemable loyalty points based on a verification (Paragraph [0038]); and 
adjusting the payment amount based on a deduction (Paragraph [0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Celikyilmaz to disclose determining a redeemability of a total redeemable loyalty points from the loyalty point data; verifying whether the total redeemable loyalty points exceed a pre-defined number of loyalty points, the pre-defined number of loyalty points determined based on the loyalty program ruleset; deducting a redeemable loyalty points from the total redeemable loyalty points based on a verification; and adjusting the payment amount based on a deduction as taught by Plozay because it would have increased enrollment in loyalty programs.  Celikyilmaz discloses a user interface to register merchants to allow a merchant to search and identify a set of transaction parameters that are used in authorization and/or settlement messages of payment transactions initiated for a store of the merchant and allow the merchant to obtain a store identifier representing the set of transaction parameters. (Celikyilmaz Abstract). Using the loyalty reward settlement system and method of Plozay would provide a way for issuers to find pricing arrangements to cover their expenses, but encourage merchant participation.
Regarding claims 8 and 17, Celikyilmaz does not explicitly disclose wherein the redeemability is determined based on at least: 
a historical data of payment transactions of the user for purchasing from the merchant; and 
an availability of loyalty points earned by the user corresponding to the purchasing.
Plozay teaches:
a historical data of payment transactions of the user for purchasing from the merchant (Paragraph [0027]; and 
an availability of loyalty points earned by the user corresponding to the purchasing (Paragraph [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Celikyilmaz to disclose a historical data of payment transactions of the user for purchasing from the merchant; and an availability of loyalty points earned by the user corresponding to the purchasing as taught by Plozay because it would have increased enrollment in loyalty programs.  Celikyilmaz discloses a user interface to register merchants to allow a merchant to search and identify a set of transaction parameters that are used in authorization and/or settlement messages of payment transactions initiated for a store of the merchant and allow the merchant to obtain a store identifier representing the set of transaction parameters. (Celikyilmaz Abstract). Using the loyalty reward settlement system and method of Plozay would provide a way for issuers to find pricing arrangements to cover their expenses, but encourage merchant participation.
Regarding claims 9 and 18, Celikyilmaz does not explicitly disclose: 
upon receipt of an approval for the payment transaction, determining loyalty reward points for the user using the loyalty program ruleset; 
updating a loyalty summary data based on a loyalty reward points data, the loyalty summary data accessed using the merchant identifier data and a user data; and 
notifying an updated loyalty summary data to the merchant.
Plozay teaches:
upon receipt of an approval for the payment transaction, determining loyalty reward points for the user using the loyalty program ruleset (Paragraphs [0035]-[0036]); 
updating a loyalty summary data based on a loyalty reward points data, the loyalty summary data accessed using the merchant identifier data and a user data (Paragraph [0037]); and 
notifying an updated loyalty summary data to the merchant (Paragraph [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Celikyilmaz to disclose upon receipt of an approval for the payment transaction, determining loyalty reward points for the user using the loyalty program ruleset; updating a loyalty summary data based on a loyalty reward points data, the loyalty summary data accessed using the merchant identifier data and a user data; and  notifying an updated loyalty summary data to the merchant as taught by Plozay because it would have increased enrollment in loyalty programs.  Celikyilmaz discloses a user interface to register merchants to allow a merchant to search and identify a set of transaction parameters that are used in authorization and/or settlement messages of payment transactions initiated for a store of the merchant and allow the merchant to obtain a store identifier representing the set of transaction parameters. (Celikyilmaz Abstract). Using the loyalty reward settlement system and method of Plozay would provide a way for issuers to find pricing arrangements to cover their expenses, but encourage merchant participation.
Regarding claim 13, Celikyilmaz discloses wherein the server system is further caused to perform at least in part to create the loyalty program for the merchant based on the loyalty program ruleset (Paragraph [0046]).
Regarding claim 15, Celikyilmaz does not explicitly discloses wherein for updating the payment amount, the server system is further caused to perform at least in part to: 
map the payment amount into a loyalty point data using the loyalty program ruleset; and 
modify the payment amount based on a deduction.
Plozay teaches:
map the payment amount into a loyalty point data using the loyalty program ruleset (Paragraph [0035]); and 
modify the payment amount based on a deduction (Paragraph [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Celikyilmaz to disclose map the payment amount into a loyalty point data using the loyalty program ruleset; and modify the payment amount based on a deduction as taught by Plozay because it would have increased enrollment in loyalty programs.  Celikyilmaz discloses a user interface to register merchants to allow a merchant to search and identify a set of transaction parameters that are used in authorization and/or settlement messages of payment transactions initiated for a store of the merchant and allow the merchant to obtain a store identifier representing the set of transaction parameters. (Celikyilmaz Abstract). Using the loyalty reward settlement system and method of Plozay would provide a way for issuers to find pricing arrangements to cover their expenses, but encourage merchant participation.
Regarding claim 19, Celikyilmaz discloses a method for providing a loyalty program by a merchant to a user, the method comprising: 
receiving, by a server system associated with a payment network from the merchant, a registration request signal for registering the merchant for the loyalty program for providing the loyalty program to the user without the user registering for the loyalty program or without the user being issued a loyalty card associated with the merchant (Paragraph [0070]: a transaction is initiated on a transaction terminal (105) of a merchant as part of the process to register or enroll the merchant for the services of the remote computing device); 
receiving, by the server system, a payment transaction request signal from a merchant terminal, the payment transaction request signal comprising a unique identifier data associated with the user and a payment amount for a payment transaction to the merchant, the unique identifier data stored in a payment card of the user (Paragraph [0071]: the transaction formed as part of the process to register or enroll the merchant is performed in a predetermined account. The information about the transaction is provided to the portal (143) to allow the portal (143) to identify a transaction record for the transaction, based on attributes such as the date and/or time of the transaction, the transaction amount, an authorization code for the transaction), 
authorizing, by the server system, the payment transaction request signal (Paragraph [0072]: In response to the detection of authorization request initiated on the transaction terminal (105) of the merchant for the transaction made according to the one or more parameters, the merchant identifier used in the authorization request is extracted and linked to the merchant as registered and/or enrolled); 
accessing, by the server system, a merchant identifier data associated with the merchant upon successful authorization of the payment transaction request signal (Paragraph [0072]: In response to the detection of authorization request initiated on the transaction terminal (105) of the merchant for the transaction made according to the one or more parameters, the merchant identifier used in the authorization request is extracted and linked to the merchant as registered and/or enrolled).
Celikyilmaz discloses the limitations above. Celikyilmaz does not explicitly disclose:
accessing, by the server system, a loyalty program ruleset for the loyalty program using the merchant identifier data and the unique identifier data, the loyalty program ruleset being generated for the merchant using a loyalty calculation parameter and a loyalty redemption parameter for providing the loyalty program by the merchant to the user, the loyalty program ruleset being stored in a database using the merchant identifier data; 
mapping, by the server system, the payment amount into a loyalty point data using the loyalty program ruleset; 
determining, by the server system, a redeemability of a total redeemable loyalty points from the loyalty point data;
updating, by the server system, the payment amount, that was received in the payment transaction request signal from the merchant terminal, based on deducting a redeemable loyalty points; 
sending, by the server system, an updated payment transaction request signal based on an updated payment amount to an issuer of the user via the payment network;
upon receipt of an approval of the payment transaction, determining, by the server system, loyalty reward points for the user using the loyalty program ruleset; 
updating, by the server system, a loyalty summary data for the loyalty program based on the loyalty reward points, the loyalty summary data accessed using the merchant identifier data and the unique identifier data;
notifying, by the server system, an updated loyalty summary data to the merchant.
Plozay teaches:
accessing, by the server system, a loyalty program ruleset for the loyalty program using the merchant identifier data and the unique identifier data, the loyalty program ruleset being generated for the merchant using a loyalty calculation parameter and a loyalty redemption parameter for providing the loyalty program by the merchant to the user, the loyalty program ruleset being stored in a database using the merchant identifier data (Paragraph [0027]: The server 230 accesses several databases used in connection with the loyalty programs, including a loyalty member database 232, a loyalty merchant database 234, and a loyalty issuer database 236. The member database 232 stores information on each customer or loyalty program member, such as member name, loyalty account number, loyalty point balance, account history (current and previous point balances, past redemptions of points), and so forth. The merchant database 234 stores data on each merchant awarding loyalty points, including merchant name and ID, merchant address, and points that have been awarded by the merchant (i.e., to the customers identified in database 232).); 
mapping, by the server system, the payment amount into a loyalty point data using the loyalty program ruleset (Paragraph [0035]: The loyalty server then identifies and checks the qualifying aspects of the transaction.  In one simple example, if the cardholder is enrolled in a loyalty program administered by the card issuer, then loyalty points could be based solely on the transaction amount (e.g., one point per dollar spent), and thus every transaction would be qualified for that award and the issuer database 236 is checked for the amount of the point awards (one point per dollar or some other predetermined point award per transaction amount).); 
determining, by the server system, a redeemability of a total redeemable loyalty points from the loyalty point data (Paragraph [0027]: the financial server 220 is also used to reconcile or settle accounts in response to the issuance of loyalty points and, in some embodiments, in response to redemption of loyalty points.  For such purpose, the acquirer system 122 also includes a loyalty server 230 which may manage one or more loyalty reward programs.  The server 230 accesses several databases used in connection with the loyalty programs, including a loyalty member database 232, a loyalty merchant database 234, and a loyalty issuer database 236.  The member database 232 stores information on each customer or loyalty program member, such as member name, loyalty account number, loyalty point balance, account history (current and previous point balances, past redemptions of points));
updating, by the server system, the payment amount, that was received in the payment transaction request signal from the merchant terminal, based on deducting a redeemable loyalty points (Paragraph [0032]: if the redemption center 250 is a physical retail location, a customer might visit the center and choose products that can be purchased using points. The redemption center accesses the loyalty server 230 in order for the customer's loyalty program membership to be confirmed and the customer's loyalty account to be accessed. Once a redemption is made, the points are deducted from the loyalty account balance); 
sending, by the server system, an updated payment transaction request signal based on an updated payment amount to an issuer of the user via the payment network (Paragraph [0038]: when the customer goes to redemption/fulfillment center 250, a redemption request is received at the loyalty server 230 (step 344), points are deducted from the loyalty account of the customer at database 232 (step 346), and loyalty server 230 then records (e.g., at issuer database 236) the value of the redeemed points, step 348. In a manner similar to the reconciliation process that takes place when points are awarded, the account of the issuer (at financial institution 132) and the account of the redemption center at financial institution 150 are periodically reconciled);
upon receipt of an approval of the payment transaction, determining, by the server system, loyalty reward points for the user using the loyalty program ruleset (Paragraphs [0035]-[0036]: thus every transaction would be qualified for that award and the issuer database 236 is checked for the amount of the point awards (one point per dollar or some other predetermined point award per transaction amount…. the loyalty server 230 then sends the loyalty information to the POS terminal where the transaction takes place (so that the reward information can provided to the customer, e.g., printed on a receipt) and also makes a record of the reward within issuer database); 
updating, by the server system, a loyalty summary data for the loyalty program based on the loyalty reward points, the loyalty summary data accessed using the merchant identifier data and the unique identifier data (Paragraph [0037]: Periodically (e.g., at the end of each day), settlement takes place.  The loyalty server tabulates the value of all the points awarded to customers by each merchant and transfers the value of those points (as a monetary amount) from an account of the merchant to an account of the issuer);
notifying, by the server system, an updated loyalty summary data to the merchant (Paragraph [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Celikyilmaz to disclose accessing, by the server system, a loyalty program ruleset for the loyalty program using the merchant identifier data and the unique identifier data, the loyalty program ruleset being generated for the merchant using a loyalty calculation parameter and a loyalty redemption parameter for providing the loyalty program by the merchant to the user, the loyalty program ruleset being stored in a database using the merchant identifier data; mapping, by the server system, the payment amount into a loyalty point data using the loyalty program ruleset; determining, by the server system, a redeemability of a total redeemable loyalty points from the loyalty point data; updating, by the server system, the payment amount, that was received in the payment transaction request signal from the merchant terminal, based on deducting a redeemable loyalty points; sending, by the server system, an updated payment transaction request signal based on an updated payment amount to an issuer of the user via the payment network; upon receipt of an approval of the payment transaction, determining, by the server system, loyalty reward points for the user using the loyalty program ruleset;  updating, by the server system, a loyalty summary data for the loyalty program based on the loyalty reward points, the loyalty summary data accessed using the merchant identifier data and the unique identifier data; notifying, by the server system, an updated loyalty summary data to the merchant as taught by Plozay because it would have increased enrollment in loyalty programs.  Celikyilmaz discloses a user interface to register merchants to allow a merchant to search and identify a set of transaction parameters that are used in authorization and/or settlement messages of payment transactions initiated for a store of the merchant and allow the merchant to obtain a store identifier representing the set of transaction parameters. (Celikyilmaz Abstract). Using the loyalty reward settlement system and method of Plozay would provide a way for issuers to find pricing arrangements to cover their expenses, but encourage merchant participation.
Regarding claim 20 Celikyilmaz does not explicitly disclose wherein the server system is an acquirer server and wherein updating the payment amount comprises: 
verifying, by the server system, whether the total redeemable loyalty points exceed pre-defined number of loyalty points, the pre-defined number of loyalty points determined based on the loyalty program ruleset; 
deducting, by the server system, the redeemable loyalty points from the total redeemable loyalty points based on a verification; and 
adjusting, by the server system, the payment amount based on a deduction.
Plozay teaches:
verifying, by the server system, whether the total redeemable loyalty points exceed pre-defined number of loyalty points, the pre-defined number of loyalty points determined based on the loyalty program ruleset (Paragraph [0038]); 
deducting, by the server system, the redeemable loyalty points from the total redeemable loyalty points based on a verification (Paragraph [0038]); and 
adjusting, by the server system, the payment amount based on a deduction (Paragraph [0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Celikyilmaz to disclose verifying, by the server system, whether the total redeemable loyalty points exceed pre-defined number of loyalty points, the pre-defined number of loyalty points determined based on the loyalty program ruleset; deducting, by the server system, the redeemable loyalty points from the total redeemable loyalty points based on a verification; and adjusting, by the server system, the payment amount based on a deduction as taught by Plozay because it would have increased enrollment in loyalty programs.  Celikyilmaz discloses a user interface to register merchants to allow a merchant to search and identify a set of transaction parameters that are used in authorization and/or settlement messages of payment transactions initiated for a store of the merchant and allow the merchant to obtain a store identifier representing the set of transaction parameters. (Celikyilmaz Abstract). Using the loyalty reward settlement system and method of Plozay would provide a way for issuers to find pricing arrangements to cover their expenses, but encourage merchant participation.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                            	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621